This cause was here on former appeal. See Alabama Power Co. v. Capps, 226 Ala. 362, 147 So. 156.
On second trial the court gave the affirmative charge, with hypothesis, for defendant.
The bill of exceptions does not purport to set out all the evidence; hence, this ruling is not subject to review. Sanders v. Edmonds, 98 Ala. 157, 13 So. 505; Sanders v. Steen, 128 Ala. 633,29 So. 586; Clardy v. Walker, 132 Ala. 264, 31 So. 78; Stafford v. Jones, 224 Ala. 583, 141 So. 246; Federal Intermediate Credit Bank of New Orleans v. Faulk, 228 Ala. 621,154 So. 606.
If error intervened in other rulings presented, injury does not affirmatively appear.
Affirmed.
ANDERSON, C. J., and GARDNER and FOSTER, JJ., concur.